DETAILED ACTION
The following Office Action is in response to Request for Continued Examination filed on September 14, 2021.  Claims 1-15 are currently pending, wherein of the pending claims 10-15 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 2019/0183592, hereinafter Shelton).
Concerning claim 1, the Shelton, IV et al. prior art reference teaches a surgical tool (Figure 52-58), comprising: a drive housing (Figure 31; 5100); a closure tube that extends from the drive housing (Figure 31; 6100); an end effector arranged at an end of the closure tube and having opposing jaws (Figure 31; 2100); a closure yoke (Figure 52; 10150) mounted to the closure tube and having a projection extending therefrom ([¶ 0459]); and a gearing assembly (Figure 52; 10000), including: one or more spur gears (Figure 54; 10130) attached to a corresponding one or more drive shafts (Figure 52; 10120) such that rotation of the one or more drive shafts correspondingly rotates the one or more spur gears; and a closure cam gear (Figure 52; 10140) positioned to intermesh with the one or more spur gears ([¶ 0457]) and defining a profile that receives the projection (Figure 54; 10144), wherein rotating the one or more spur gears causes the closure cam gear to rotate, which causes the projection to traverse the profile ([¶ 0458]); and wherein traversing the profile with the projection urges the closure yoke and the closure tube to linearly displace and thereby actuate the jaws ([¶ 0457]).
Concerning claim 2, the Shelton reference teaches the surgical tool of claim 1, wherein the profile comprises a slot in the shape of a spiral (Figure 54; 10144).
Concerning claim 3, the Shelton reference teaches the surgical tool of claim 1, wherein the profile provides first and second ends and extends between the first and second ends at a constantly changing radius (Figure 54; 10144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0183592, hereinafter Shelton) in view of Weisenburgh, II et al. (US 2015/0201935, hereinafter Weisenburgh).
Concerning claims 4-8, the Shelton reference teaches the surgical tool of claim 1, but it does not specifically teach the profile providing first and second ends that extend between the first and second ends at two or more constant slopes.
However, the Weisenburgh reference teaches a surgical tool (Figure 1; 10) comprising a drive housing (Figure 1; 12); a closure tube that extends from the drive housing (Figure 4; 52); and an end effector arranged at an end of the closure tube and having opposing jaws (Figure 3; 18, 20), wherein the reference teaches that the drive mechanism for the tool may include a variable mechanical advantage as the opposing jaws move into a closed position, which is provided by a compound profile which includes a first portion for utilizing a first mechanical advantage during initial movement of the jaws, and a second portion for utilizing a second mechanical advantage for subsequent movement of the anvil ([¶ 0218]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the profile of the Shelton reference, which acts as a cam, have first and second ends and extend between the first and second ends at two or more constant slopes, with a first arcuate region extending from the first end at a first constant slope and a second arcuate region extending from the first arcuate region at a second constant slope toward the second end, wherein the first and second constant slopes are different, .
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0183592, hereinafter Shelton).
Concerning claim 9, the Shelton reference teaches the surgical tool of claim 1, wherein the gearing assembly further includes: a control tool accessible to a user (Figure 72; 10610), wherein manual rotation of the control tool correspondingly rotates the closure cam gear and causes the projection to traverse the profile ([¶ 0478]), but the control tool is directly attached to the drive shaft instead of being attached to a drive gear positioned on an underside of the control tool with a driven gear attached to the closure cam gear and positioned to intermesh with the drive gear.
However, the Shelton reference teaches a number of mechanisms within the surgical tool that utilize gear trains that intermesh with other gears to operate different functions of the device therein involving a drive gear and a driven gear to perform such functions (Figure 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the control tool of the Shelton reference include a drive gear positioned on an underside of the control tool and a driven gear attached to the closure cam gear and positioned to intermesh with the drive gear as an alternative method of connecting the control tool to the closure cam gear as opposed to having the tool connected directly to the drive shaft, given the device would perform equally well with either mechanism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/1/2021